 Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.532 Page 1 of 33



 1   NOONAN LANCE BOYER &
     BANACH
 2
     David J. Noonan (SBN 55966)
 3   701 Island Avenue, Suite 400
     San Diego, CA 92101
 4
     Telephone: 619-780-0880
 5   Facsimile: 619-780-0877
 6
     WILLIAMS & CONNOLLY LLP
 7   Thomas H. L. Selby*
     Stanley E. Fisher*
 8
     Charles L. McCloud*
 9   Michael Xun Liu*
     725 Twelfth Street, N.W.
10
     Washington, DC 20005
11   Telephone: 202-434-5000
12   Facsimile: 202-434-5029
     * Admitted pro hac vice
13
14   Attorneys for Defendant Pfizer Inc.

15                 IN THE UNITED STATES DISTRICT COURT
16               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

17   Allele Biotechnology and              Case No. 20-cv-01958-H (AHG)
18   Pharmaceuticals, Inc.,
                                           DEFENDANT PFIZER, INC.’S
19                       Plaintiff,        ANSWER AND AFFIRMATIVE
20                                         DEFENSES TO THE FIRST
     v.                                    AMENDED COMPLAINT OF
21                                         PLAINTIFF ALLELE
22   Pfizer Inc.; BioNTech SE;             BIOTECHNOLOGY AND
     BioNTech US, Inc.; and DOES 1-        PHARMACEUTICALS, INC.
23   30
24
                         Defendants.
25
26
27
28

                                    1       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.533 Page 2 of 33



 1            Defendant Pfizer, Inc. (“Pfizer”), by its undersigned attorneys, hereby answers
 2   the First Amended Complaint of Allele Biotechnology and Pharmaceuticals, Inc.,
 3   (“Allele”), as follows. Any allegations not expressly admitted are hereby denied,
 4   including allegations directed to Defendants BioNTech SE and BioNTech US, Inc.
 5   (collectively, “BioNTech”) which are the subject of a responsive pleading filed by
 6   BioNTech. This answer follows the numbering provided in Allele’s First Amended
 7   Complaint. To the extent the section headings of Allele’s First Amended Complaint
 8   contain allegations, those allegations are hereby denied.
 9            1.    This action arises under the patent laws of the United States, 35 U.S.C. §
10   1 et seq., based on Defendants’ infringement of United States Patent No. 10,221,221
11   (“the ‘221 Patent”).
12            ANSWER: The allegations in paragraph 1 purport to characterize Allele’s
13   First Amended Complaint, which speaks for itself, and set forth legal conclusions to
14   which no response is required. To the extent a response is required, denied that Pfizer
15   infringes the ’221 patent and denied that Allele is entitled to any of the relief that it
16   seeks.
17                                       INTRODUCTION
18            2.    Prior to the current COVID-19 crisis, Allele had already developed the
19   revolutionary mNeonGreen. mNeonGreen belongs to Allele, as does the ’221 Patent
20   covering the exclusive right to use mNeonGreen. mNeonGreen is an artificial
21   fluorescent that Allele painstakingly developed over many years through the genius of
22   its inventors. It is the world’s brightest monomeric fluorescent protein, dubbed by
23   third-party industry veterans as the “King of fluorescent proteins.” A prominent
24   university used mNeonGreen to make the “gold standard” COVID-19 assay for
25   effectively testing against vaccine candidates, which Pfizer and BioNTech readily
26   took for their own unauthorized commercial testing and development.
27            ANSWER: Pfizer denies that mNeonGreen was “revolutionary,” and lacks
28   knowledge and information sufficient to form a belief as to the truth of the remaining

                                    2       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.534 Page 3 of 33



 1   allegations in the first four sentences of paragraph 2 and therefore denies them. Pfizer
 2   otherwise denies the allegations of paragraph 2.
 3         3.     Defendants have made, and upon information and belief are continuing to
 4   make, pre-clinical, clinical, and post-clinical use of mNeonGreen in a neutralization
 5   assay, to (a) rapidly winnow an unmanageable number of vaccine candidates down to
 6   four (4) vaccine candidates; (b) select their BNT162 RNA based COVID-19 vaccine
 7   candidate; (c) conduct Phase I-III clinical trials; (d) secure rapid FDA authorization
 8   for distribution of a commercial vaccine; (e) validate the commercial vaccine; and (f)
 9   further test the commercial vaccine, for example, against new COVID-19 strains.
10         ANSWER: Pfizer denies the allegations of Paragraph 3.
11         4.     Pfizer and BioNTech’s approach to a COVID-19 vaccine relied on an
12   unproven, gene-based biotechnology using messenger ribonucleic acid (mRNA).
13         ANSWER: Pfizer admits that the Pfizer-BioNTech COVID-19 vaccine uses
14   mRNA. Pfizer lacks an understanding of what Allele means by use of the phrase
15   “gene-based biotechnology” and therefore denies the allegation. Pfizer otherwise
16   denies the allegations of paragraph 4.
17         5.     BioNTech had been trying for over a decade to create such an mRNA
18   based therapeutic, but had not launched a single commercial product in that
19   timeframe. Similarly, BioNTech and Pfizer had previously attempted to develop an
20   mRNA flu vaccine without success. On information and belief, Defendants did not
21   use mNeonGreen in those prior unsuccessful efforts.
22         ANSWER: Pfizer lacks an understanding of what Allele means by use of the
23   phrase “such an mRNA based therapeutic” and “in those prior unsuccessful efforts”
24   and denies the allegations of paragraph 5.
25         6.     Only through use of mNeonGreen were Defendants able to research,
26   develop, and test their SARS-CoV-2 vaccine candidates at lightspeed, and be first to
27   market. Allele’s mNeonGreen has been an instrumental driver in selecting the most
28   potent vaccine candidate, which has saved precious time and lives as a result.

                                   3       Case No. 20-cv-01958-H (AHG)
         DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.535 Page 4 of 33



 1   Defendants took advantage of the benefits brought by mNeonGreen to facilitate a
 2   rapid proof of concept during the discovery, research and further development of
 3   products, entry into clinical trials, regulatory approval, and sales.
 4         ANSWER: Pfizer denies the allegations of paragraph 6.
 5         7.     Being first to market earned Defendants an immediate $445 million in
 6   grants. As distribution began, Pfizer raised its 2021 projections to $60 billion total
 7   revenue, $15 billion of which is from the resulting COVID-19 vaccine (leading to as
 8   much as $4.35 billion in profit off the vaccine). The benefits of this vaccine
 9   throughout the world, particularly when time is of the essence, stem from Defendants’
10   misappropriation of Allele’s breakthrough (and patented) mNeonGreen technology as
11   stated by their own collaborators: “The icSARS-CoV-2-mNG reporter virus allows
12   the use of fluorescence as a surrogate readout for viral replication. Compared with a
13   standard plaque assay or median tissue culture infectious dose (TCID50)
14   quantification, the fluorescent readout shortens the assay turnaround time by several
15   days. In addition, the fluorescent readout offers a quantitative measure that is less
16   labor-intensive than the traditional means of viral titer reduction. Furthermore, the
17   mNG-virus-based assay could be automated in a high-throughput format to screen
18   compounds against viral replication.”
19         ANSWER: Pfizer denies the allegations of paragraph 7.
20         8.     The authors, in the same publication, go on to state that “the stability of
21   the mNG reporter virus allows it to be used for longer-term studies and in vivo without
22   fear of losing its fluorescent marker. Thus, this reporter virus offers a huge advantage
23   for the research community and pharmaceutical companies to develop therapeutics for
24   COVID-19.” In other words, mNeonGreen is the best tool for the application,
25   including because of savings in labor and time, as well as sensitivity and longevity of
26   the signal to be measured over time. Thus, the Defendants’ use of mNeonGreen made
27   possible the rapid identification and development of the leading vaccine against
28

                                    4       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.536 Page 5 of 33



 1   COVID-19, providing a significant advantage in the market and stemming the
 2   devastating worldwide effects of the virus.
 3           ANSWER: The allegations of the first two sentences of paragraph 8 purport to
 4   quote a document, which speaks for itself. Pfizer otherwise denies the allegations of
 5   paragraph 8.
 6           9.     Allele’s mNeonGreen is a pioneering breakthrough in fluorescent protein
 7   technology, the latest in its history of innovation. mNeonGreen is a broad and flexible
 8   discovery-inducing innovation in biotechnology and medicine, allowing scientists and
 9   researchers to see biological subjects quickly, clearly, and with a new level of
10   certainty—something of increased importance for therapeutics targeting COVID-19.
11   mNeonGreen’s versatility provides a wide array of uses, for example, high throughput
12   studies in the tracking of proteins in a cell to research cell development in growing
13   worms, a use with no relationship to veterinary or medical advancements.
14           ANSWER: Pfizer denies the allegations in the first and second sentences of
15   paragraph 9. Pfizer lacks knowledge and information sufficient to form a belief as to
16   the truth of the allegations in the third sentence of paragraph 9 and therefore denies
17   them.
18           10.    Since 1999, Allele has been a leader in developing technology and
19   research tools for such clinical and therapeutic uses. Among other achievements,
20   Allele’s advancements have been directed to RNA interference, Fluorescent Proteins,
21   Induced Pluripotent Stem Cells (iPSCs), Genome Editing, and camelid derived Single
22   Domain Antibodies, including those recently developed against SARS-CoV-2 and its
23   UK and South African variants.
24           ANSWER: Pfizer lacks knowledge and information sufficient to form a belief
25   as to the truth of the allegations in paragraph 10 and therefore denies them.
26           11.    More recently since January of 2020, Allele has been actively engaged in
27   combating COVID-19, initiating impactful diagnostic and therapeutic platforms
28   premised on speed, accuracy, and sensitivity. mNeonGreen is a broad and flexible

                                    5       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.537 Page 6 of 33



 1   discovery-inducing innovation in biotechnology and medicine, allowing scientists and
 2   researchers to see what could not clearly and quickly be seen before—something of
 3   increased importance for therapeutics targeting COVID-19.
 4         ANSWER: Pfizer lacks knowledge and information sufficient to form a belief
 5   as to the truth of the allegations in the first sentence of paragraph 11 and therefore
 6   denies them. Pfizer otherwise denies the allegations of paragraph 11.
 7         12.    Pfizer and BioNTech’s infringing uses are varied and widespread, and
 8   include, by way of example and without limit: (1) Screening at the research and
 9   development stage to test the potency, screening for candidates, and narrowing to lead
10   candidates, (2) Preclinical Investigatory Uses to bring the lead candidates toward
11   clinical evaluation, (3) Clinical Trial Uses, and, on information and belief, (3) Post-
12   Approval Marketing Uses. Plaintiff Allele brings this lawsuit because Defendants did
13   not so much as pick up the phone and seek to obtain the rights to use Allele’s valuable
14   intellectual property. Instead, Defendants made the deliberate and calculated decision
15   to infringe the ‘221 patent-in-suit, in order to gain a successful “full speed ahead”
16   advantage, which brought them first to market both domestically and internationally.
17         ANSWER: Pfizer denies the allegations of paragraph 12.
18                               JURISDICTION AND VENUE
19         13.    This is an action for patent infringement arising under the patent laws of
20   the United States, 35 U.S.C. § 271.
21         ANSWER: The allegations of paragraph 13 purport to characterize Allele’s
22   First Amended Complaint, which speaks for itself, and state legal conclusions, to
23   which no response is required. To the extent a response is required, Pfizer denies that
24   it has infringed the ’221 patent and further denies that Allele is entitled to any of the
25   relief that it seeks. Pfizer further denies that Allele states a claim for patent
26   infringement arising under the Patent Laws of the United States and, in particular,
27   under 35 U.S.C. §§ 271, et seq.
28

                                    6       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.538 Page 7 of 33



 1          14.    This Court has subject matter jurisdiction over this action under 28
 2   U.S.C. §§ 1331, 1332 and 1338(a).
 3          ANSWER: The allegations of paragraph 14 state legal conclusions to which
 4   no response is required. To the extent a response is required, Pfizer does not contest
 5   subject matter jurisdiction for purposes of this action.
 6          15.    This Court has personal jurisdiction over Defendants because Defendants
 7   regularly conduct business within, and specifically direct their business activities to,
 8   the State of California and the Southern District of California (“this District”).
 9   Defendants have purposefully availed themselves of the opportunity to conduct
10   business in this state through systematic and continuous dealings in this state.
11   Defendants’ actions that give rise to personal jurisdiction include, but are not limited
12   to the following: making and using infringing products in this State and in this
13   District, knowing and intending that the infringing products would be used in this
14   District, deriving substantial revenue from the use of infringing products within this
15   District, and expecting their infringing actions to have consequences in this District.
16          ANSWER: The allegations of paragraph 15 state legal conclusions to which
17   no response is required. Pfizer denies that it has made or used infringing products in
18   this State and in this District, that it knows or intends that any infringing products
19   would be used in this District, that it derives substantial revenue from the use of
20   infringing products within this District; and that it expects infringing actions to have
21   consequences in this District. Pfizer further denies that it makes or uses infringing
22   products in this State or in this District.
23          16.    Venue is proper as to BioNTech SE in this judicial district pursuant to,
24   inter alia, 28 U.S.C. § 1391(c)(3).
25          ANSWER: The allegations of paragraph 16 state a legal conclusion to which
26   no response is required. To the extent a response is required, Pfizer lacks knowledge
27   and information sufficient to form a belief as to the allegations of paragraph 16 and
28   therefore denies them.

                                    7       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.539 Page 8 of 33



 1         17.    Venue also is proper as to Defendants under 28 U.S.C. § 1400(b). Each
 2   Defendant has committed, induced others to commit, or contributed to others
 3   committing, acts of infringement in this District, including by conducting Phase I, II,
 4   and III clinical trials of the vaccine within the United States and overseas, utilizing
 5   mNeonGreen with over 40,000 participants and study sites including in San Diego
 6   County, under Clinical Study Identifier NCT04368728. Pfizer has a regular and
 7   established place of business in La Jolla, California which, on information and belief,
 8   is a 25-acre campus with over half a million square feet of buildings and “one of the
 9   largest concentrations of academic and biotechnology institutions in the world.”
10   BioNTech has a regular and established place of business at 11535 Sorrento Valley
11   Rd #400, San Diego, CA, namely its 15,000 square foot US laboratory, research and
12   development facility, which it identified as of January 2020 as its U.S. research and
13   development hub.
14         ANSWER: The allegations in the first sentence of paragraph 17 state a legal
15   conclusion to which no response is required. To the extent a response is required,
16   Pfizer denies the allegations in the first sentence of paragraph 17. Pfizer denies the
17   allegations in the second sentence of paragraph 17, and denies that it has committed
18   any acts of infringement. The allegations in the third sentence of paragraph 17 state a
19   legal conclusion to which no response is required. To the extent a response is
20   required, Pfizer admits that it has a 25-acre campus in La Jolla, California with over
21   half a million square feet of buildings and that the San Diego area has “one of the
22   largest concentrations of academic and biotechnology institutions in the world.”
23   Pfizer lacks knowledge and information sufficient to form a belief regarding any
24   regular and established place of business of BioNTech and therefore denies the
25   allegations. Pfizer otherwise denies the allegations of paragraph 17.
26                                       THE PARTIES
27         18.    Allele is a California corporation with its principal place of business
28   being, 6404 Nancy Ridge Drive, San Diego, California 92121.

                                    8       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
 Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.540 Page 9 of 33



 1         ANSWER: Pfizer lacks knowledge and information sufficient to form a belief
 2   regarding the allegations of paragraph 18 and therefore denies them.
 3         19.    Allele was founded in 1999 and is recognized as a leading developer of
 4   technologies for clinical and therapeutic use. These include research tools for inducing
 5   discoveries in a variety of spaces in the life-sciences, including but not limited to
 6   investigation, winnowing, and validation of drug and vaccine candidates, as in the
 7   ever-changing race to prevent, treat, and cure COVID-19.
 8         ANSWER: Pfizer lacks knowledge and information sufficient to form a belief
 9   as to the truth of the allegations of when Allele was founded or what unnamed persons
10   “recognized” and therefore denies the same. Pfizer otherwise denies the allegations of
11   paragraph 19.
12         20.    Defendant Pfizer is a company organized and existing under the laws of
13   the State of Delaware with its principal place of business at 235 East 42nd Street, New
14   York, NY 10017.
15         ANSWER: Pfizer admits the allegations of paragraph 20.
16         21.    Defendant BioNTech SE, is a company organized and existing under the
17   laws of Germany, traded in the United States on the NASDAQ, with its principal
18   place of business located in An der Goldgrube 12 Mainz, 55131 Germany. Defendant
19   BioNTech US, Inc. is a company organized and existing under the laws of the State of
20   Delaware with, on information and belief, its principal place of business located in
21   Cambridge, Massachusetts.
22         ANSWER: Pfizer lacks knowledge and information sufficient to form a belief
23   regarding the allegations of paragraph 21 and therefore denies them.
24         22.    The true names and capacities, whether individual, corporate, associate,
25   or otherwise, of defendants DOES 1 through 30, inclusive, are unknown to Allele,
26   who therefore sues said defendants by such fictitious names. Allele will amend this
27   Complaint to state their true names and capacities when the same is ascertained.
28   Allele is informed and believes that at all times herein mentioned, each defendant

                                    9       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.541 Page 10 of 33



 1   named herein was the agent of each of the remaining defendants and, in doing the
 2   things herein alleged, was acting within the course and scope of said agency. Any
 3   reference in this Complaint to the actions or inactions of any defendant, whether such
 4   reference is made to such defendant by specific name or otherwise, is also a reference
 5   to the actions or inactions of DOES 1 through 30, inclusive.
 6         ANSWER: Pfizer denies that any of DOES 1 through 30 are properly named
 7   as defendants, and otherwise lacks knowledge and information sufficient to form a
 8   belief regarding the allegations of paragraph 22 and therefore denies them.
 9         23.    Defendant Pfizer since early 2020 has been, among other things, engaged
10   with BioNTech in the development of their BNT162 MRNA-based vaccine, which
11   was first narrowed from a larger number of candidates using a research tool that is
12   based fundamentally on Allele’s mNeonGreen. Through continued unauthorized use
13   of mNeonGreen, Defendants’ vaccine candidate was further evaluated, and eventually
14   authorized for use by the FDA on December 11, 2020 after, on information and belief,
15   clinical trials involving at least about 40,000 participants.
16         ANSWER: Pfizer admits that in March 2020 a collaboration with BioNTech
17   was announced to develop a COVID-19 vaccine. Pfizer further admits that the Pfizer-
18   BioNTech COVID-19 vaccine is an mRNA-based vaccine, and received an
19   Emergency Use Authorization from the FDA on December 11, 2020. Pfizer otherwise
20   denies the allegations of paragraph 23.
21         24.    At all times mentioned herein, Defendants, and each of them, were the
22   agents, servants, co-conspirators, or employees of one another, and the acts and
23   omissions herein alleged were done or suffered by them, acting individually and
24   through or by their alleged capacity, within the scope of their authority. Each of the
25   defendants aided and abetted and rendered substantial assistance in the
26   accomplishment of the acts complained of herein. In taking the actions, as
27   particularized herein, to aid and abet and substantially assist in the commission of the
28   misconduct complained of, each defendant acted with an awareness of his, her or its

                                   10       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.542 Page 11 of 33



 1   primary wrongdoing and realized that his, her or its conduct would substantially assist
 2   in the accomplishment of that misconduct and was aware of his, her or its overall
 3   contribution to, and furtherance of the conspiracy, common enterprise, and common
 4   course of conduct. Defendants’ acts of aiding and abetting included, inter alia, all of
 5   the acts each defendant is alleged to have committed in furtherance of the conspiracy,
 6   common enterprise, and common course of conduct complained of herein.
 7         ANSWER: The allegations of paragraph 24 state legal conclusions to which
 8   no response is required. To the extent a response is required, Pfizer denies the
 9   allegations of paragraph 24.
10                                           FACTS
11                                         Background
12         25.    Messrs. Nathan C. Shaner, Gerard G. Lambert, Yuhui Ni, and Jiwu Wang
13   are joint inventors (collectively “Inventors”) of the ’221 Patent, entitled “Monomeric
14   yellow-green fluorescent protein from cephalochordate” and which issued on March
15   5, 2019. A true and correct copy of the ’221 Patent is attached hereto as Exhibit 1.
16         ANSWER: Pfizer admits that the face of the ’221 patent lists Nathan C.
17   Shaner, Gerard G. Lambert, Yuhui Ni, and Jiwu Wang as inventors. Pfizer further
18   admits that on its face, the ’221 patent is entitled “Monomeric yellow-green
19   fluorescent protein from cephalochordate” and identifies an issuance date of March 5,
20   2019. Pfizer further admits that Exhibit 1 to the First Amended Complaint is a
21   document that purports to be a copy of the ’221 patent. Pfizer otherwise denies the
22   allegations of paragraph 25.
23         26.    The ’221 Patent will expire on or about December 8, 2033 if all
24   maintenance fees are timely paid (i.e. in approximately 13 years).
25         ANSWER: Paragraph 26 states legal conclusions to which no response is
26   required.
27         27.    Although the invention(s) set forth in the ’221 Patent are best described
28   by its claims, the ’221 Patent is generally directed to isolated nucleic acid sequences

                                   11       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.543 Page 12 of 33



 1   encoding a monomeric green/yellow fluorescent proteins, and fragments and
 2   derivatives thereof.
 3         ANSWER: Paragraph 27 purports to characterize the ’221 patent, which
 4   speaks for itself. To the extent a response is required, Pfizer admits that the claims of
 5   the ’221 patent are required to particularly point out and distinctly claim the subject
 6   matter which the putative inventor or joint inventors regard as the invention, and
 7   otherwise denies the allegations of paragraph 27.
 8         28.    On April 28, 2014, the Inventors assigned the yet-to-be-issued ’221
 9   Patent to Allele. A true and correct copy of the assignment is attached hereto as
10   Exhibit 2.
11         ANSWER: Pfizer admits that a document purporting to be an assignment of
12   application no. 13/950,239 from Nathan C. Shaner, Gerard G. Lambert, Yuhui Ni, and
13   Jiwu Wang to Allele Biotechnology & Pharmaceuticals, Inc. is attached to the First
14   Amended Complaint as Exhibit 2, which document speaks for itself. Pfizer otherwise
15   lacks knowledge and information sufficient to form a belief as to the truth of the
16   allegations in paragraph 28, and therefore denies them.
17         29.    The claims of the ‘221 Patent encompass Allele’s mNeonGreen product,
18   which is a fluorescent protein used as a biological tag in genetic engineering work.
19   mNeonGreen is a monomeric protein that was derived from a tetrameric wild-type
20   yellow-green fluorescent protein isolated from the cephalochordate Branchiostoma
21   lanceolatum (a “lanYFP”). In nature, two lanYFP monomers form a dimer and two
22   dimers form an “obligate” (mandatory) tetramer. When exposed to certain
23   wavelengths of light, the lanYFP tetramer will brightly fluoresce. However, the
24   tetramer is large and often unsuitable as a fluorescent tag. The engineered
25   mNeonGreen monomer is among the brightest and most stable monomeric fluorescent
26   reporter proteins currently known. As described in the patent, the mNeonGreen
27   proteins “have exceptional utility as a biomarker and/or protein fusion tag, and have
28

                                   12       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.544 Page 13 of 33



 1   shown great usefulness as a FRET acceptor for the newest generation of cyan
 2   fluorescent proteins.”
 3         ANSWER: The allegations in the first sentence of paragraph 29 state a legal
 4   conclusion, to which no response is required. The last sentence of paragraph 29
 5   purports to quote the ’221 patent, which speaks for itself. Pfizer otherwise lacks
 6   knowledge and information sufficient to form a belief as to the truth of the allegations
 7   in paragraph 29 and therefore denies them.
 8         30.    The resulting mNeonGreen, synthetic lanYFP fluorescent protein
 9   described and claimed in the ‘221 Patent is widely recognized as a breakthrough, is
10   used throughout the industry, and has been called the “King of fluorescent proteins”
11   by Professor Amy Palmer, at the University of Colorado Boulder. Applications
12   involving infectious viruses, such as COVID-19 vaccine work, are high concentration
13   environments perfectly suited for mNeonGreen, as broadly recognized. See, Xie, et
14   al, Cell Host & Microbe 27, 841-848 (May 13, 2020) and Muruato, et al., bioRxiv
15   preprint: https://doi.org/10.1101/2020.05.21.109546 (May 22, 2020), true and correct
16   copies of each attached hereto as Exhibit 3 (hereafter “Cell Host Article”) and Exhibit
17   4, respectively.
18         ANSWER: Pfizer denies the allegations of paragraph 30.
19         31.    The commercial protein of mNeonGreen corresponds to SEQ ID NO:1 of
20   the patent (claims 1, 3, 4 and 5). Allele used the nucleic acid of SEQ ID NO:2 (claim
21   3) to express this protein.
22         ANSWER: Pfizer lacks knowledge and information sufficient to form a belief
23   as to the truth of the allegations of paragraph 31, and therefore denies them.
24         32.    The ‘221 Patent (and the mNeonGreen technology covered by it) is not a
25   patented invention subject to review by the FDA or any Federal law which regulates
26   the manufacture, use, or sale of drugs or veterinary biological products. As a result,
27   the ‘221 Patent is also ineligible for patent term extension under 35 U.S.C. § 156.
28

                                   13       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.545 Page 14 of 33



 1           ANSWER: Paragraph 32 states legal conclusions to which no response is
 2   required. To the extent a response is required, Pfizer lacks knowledge and
 3   information as to what is meant by “the mNeonGreen technology” sufficient to form a
 4   belief as to the truth of the allegations of paragraph 32, and therefore denies them.
 5           33.   In practice, mNeonGreen facilitates quick, targeted, and incredibly
 6   precise research in many different fields, including during investigation and
 7   winnowing of vaccine candidates to treat COVID-19, as well as post-authorization
 8   marketing and research for independent commercial purposes. The fluorescent tagged
 9   therapeutic proteins associated with mNeonGreen are constructed to determine
10   receptor expression and dynamics with therapeutic outcome for high-throughput
11   systems, as in the present global race for a vaccine to COVID-19. A key hurdle in
12   developing a vaccine for infectious diseases, such as the novel coronavirus of
13   COVID-19, is narrowing many candidates to a manageable amount by determining
14   therapeutic outcome of potential drug candidates against COVID-19 strains,
15   something which mNeonGreen readily solves.
16           ANSWER: Pfizer lacks knowledge and information sufficient to form a belief
17   as to the truth of the allegations in the first and second sentences of paragraph 33, and
18   therefore denies them. Pfizer otherwise denies the allegations of paragraph 33.
19           34.   Where there is a race against time, weaker fluorescent alternatives are
20   simply no option. mNeonGreen was the critical link in Defendants’ COVID-19
21   vaccine development for narrowing many candidates to a manageable amount, its
22   Phase I, II, and III trial success, authorization by the FDA, commercial use
23   authorizations overseas thereafter, and on information and belief, obtaining marketing
24   data as to effectiveness against other strains of the COVID-19 virus. This research tool
25   is even more critical in a global pandemic where the need for a vaccine to save lives
26   has never been more crucial. While Defendants were required to obtain a commercial
27   license from Allele, Defendants never sought a license with Allele or even contacted
28   them.

                                   14       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.546 Page 15 of 33



 1         ANSWER: Pfizer denies the allegations of paragraph 34.
 2                                     Accused Products
 3         35.    In early 2020, Defendants Pfizer and BioNTech jointly agreed to develop
 4   and bring to market a COVID-19 vaccine, both within and outside the US.
 5         ANSWER: Pfizer admits that Pfizer and BioNTech SE announced an
 6   agreement to globally co-develop a COVID-19 vaccine in March of 2020. Pfizer
 7   otherwise denies the allegations of paragraph 35.
 8         36.    Defendants needed a way to safely, reliably, and rapidly evaluate a larger
 9   number of vaccine candidates and therefore used mNeonGreen in a reporter assay to
10   narrow those candidates down to only four (4), and then to one.
11         ANSWER: Pfizer denies the allegations of paragraph 36.
12         37.    On or about April 29, 2020, Defendants initiated Phase I of their COVID-
13   19 vaccine trial, in part to further evaluate and narrow COVID-19 vaccine candidates.
14   Phase II of their COVID-19 trial initiated on June 19, 2020 to further evaluate vaccine
15   candidates with an expanded cohort. Throughout each of Phases I and II of their
16   COVID-19 vaccine trial, Defendants Pfizer and BioNTech analyzed patient samples
17   using an mNeonGreen neutralization assay to evaluate COVID-19 neutralizing
18   antibody levels. The FDA did not require that Defendants use a neutralization assay
19   with mNeonGreen, but Defendants did so anyway.
20         ANSWER: Pfizer denies the allegations of the first three sentences of
21   paragraph 37. The fourth sentence of paragraph 37 states a legal conclusion to which
22   no response is required. To the extent further response is required, Pfizer otherwise
23   denies the allegations of paragraph 37.
24         38.    For example, BioNTech admitted it used mNeonGreen technology in
25   Phases I and II of its COVID-19 vaccine trial to assess “various BNT162 mRNA
26   vaccine candidates.” See, SEC Form 6K dated July 1, 2020, a true and correct copy of
27   which is attached hereto as Exhibit 5.
28         ANSWER: Pfizer denies the allegations of paragraph 38.

                                  15       Case No. 20-cv-01958-H (AHG)
         DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.547 Page 16 of 33



 1
 2         39.    At page 21 of Form 6K shown in Exhibit 5 at Page 73, BioNTech states,
 3   “[t]he SARS-CoV-2 neutralization assay used a previously described strain of
 4   SARSCoV-2 (USA_WA1/2020) that had been rescued by reverse genetics and
 5   engineered by the insertion of an mNeonGreen (mNG) gene into open reading
 6   frame 7 of the viral genome.” (Emphasis added.) Stated differently, the COVID-19
 7   vaccine of Defendants’ COVID-19 vaccine trial was discovered and researched by
 8   Defendants using an mNeonGreen neutralization assay, a research tool built on a
 9   DNA construct with a monomeric mNeonGreen protein, patented by Allele, inserted
10   into the recombinant and infectious SARS-CoV-2 virus.
11         ANSWER: The allegations of the first sentence of paragraph 39 purport to
12   quote Exhibit 5, which speaks for itself. Pfizer lacks knowledge and information
13   sufficient to form a belief as to the truth of the allegations in paragraph 39 and
14   therefore denies them.
15
16         40.    mNeonGreen was not, and is not, regulated by the FDA or any
17   government agency or federal law, particularly those involving drugs, biologics, or
18   medical devices or implicated by 35 U.S.C. § 271(e)(1). Allele’s ‘221 Patent covering
19   mNeonGreen was not, and is not, eligible for patent term extension under 35 U.S.C.
20   § 156. The FDA also did not require that Defendants use the mNeonGreen
21   Neutralization Assay in their vaccine work—Defendants chose to.
22         ANSWER: The allegations of paragraph 40 state legal conclusions to which
23   no response is required. To the extent a response is required, Pfizer lacks knowledge
24   and information sufficient to form a belief as to the truth of the allegations of
25   paragraph 40 and therefore denies them.
26         41.    Further, Defendant BioNTech’s Form 6K includes a copy of Mulligan et
27   al., Phase I/II Study to Describe the Safety and Immunogenicity of a COVID-19 RNA
28   Vaccine Candidate (BNT162b1) in Adults 18 to 55 Years of Age: Interim Report

                                   16       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.548 Page 17 of 33



 1   (“Mulligan”), a medRxiv preprint made available on July 1, 2020 at
 2   https://doi.org/10.1101/2020.06.30.20142570.
 3          ANSWER: Paragraph 41 purports to characterize Exhibit 5, which speaks for
 4   itself. Pfizer otherwise lacks knowledge and information sufficient to form a belief as
 5   to the truth of the allegations of paragraph 41 and therefore denies them.
 6          42.   Mulligan contains additional information about BioNTech’s work. See
 7   Exhibit 5 Page 62 (Exhibit 99.2, Mulligan p. 1). For example, Mulligan reported dose-
 8   dependent titers of neutralizing antibodies in human subjects with safe (mild to
 9   moderate) adverse reactions:
10                The SARS-CoV-2 neutralization assay used a previously
                  described strain of SARS-CoV-2 (USA_WA1/2020) that
11                had been rescued by reverse genetics and engineered by the
                  insertion of an mNeonGreen (mNG) gene into open
12                reading frame 7 of the viral genome.[20] This reporter virus
                  generates similar plaque morphologies and indistinguishable
13                growth curves from wild-type virus. Viral master stocks
                  used for the neutralization assay were grown in Vero E6
14                cells as previously described.[20]
15   Exhibit 5 Page 73 (at Exhibit 99.2, page 12).
16          ANSWER: Paragraph 42 purports to quote and characterize Exhibit 5, which
17   speaks for itself. Pfizer otherwise denies the allegations of paragraph 42.
18          43.   In other words, while not required by the FDA to use mNeonGreen,
19   BioNTech admits in Exhibit 5 that it used in Phases I and II of their COVID-19
20   vaccine trial the DNA construct described in the Cell Host Article, which contains and
21   is fundamentally based on the mNeonGreen research tool, to research its SARSCoV-
22   2 vaccine candidates.
23          ANSWER: The allegations of paragraph 43 contain a legal conclusion to
24   which no response is required. Pfizer otherwise denies the allegations of paragraph
25   43.
26          44.   Defendants continued using the infringing DNA construct described in
27   the Cell Host Article, including for example in Phase III trials and for commercial
28   purposes such as validation, quality control, promotion, and marketing advantage.

                                    17       Case No. 20-cv-01958-H (AHG)
           DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.549 Page 18 of 33



 1         ANSWER: Pfizer denies the allegations of paragraph 44.
 2         45.    Defendants have not used mNeonGreen in order to enter the market with
 3   a product that competes with mNeonGreen. mNeonGreen is not a patented drug with a
 4   soon-to-expire patent term and Defendants did not need to establish bioequivalence of
 5   a generic substitute of mNeonGreen to enter the market with their vaccine).
 6   Defendants have not conducted appropriately limited safe harbor testing so that their
 7   vaccine could be pre-approved and ready to launch as soon as the ‘221 Patent expires.
 8         ANSWER: Pfizer admits that it has not entered any market with any product
 9   that competes with mNeonGreen. Pfizer lacks knowledge and information sufficient
10   to form a belief as to the truth of the allegations of the second sentence of paragraph
11   45 regarding “mNeonGreen is not a patented drug with a soon-to-expire patent term”
12   or the existence of a “generic substitute of mNeonGreen” and therefore denies them.
13   Pfizer otherwise denies the allegations of paragraph 45.
14         46.    On the contrary, Defendants have an FDA authorization for their own
15   product, have launched, did infringe, and on information and belief continue to
16   infringe, openly and intentionally, many years before the ‘221 Patent will expire, in
17   total disregard for Plaintiff’s rights and Plaintiff’s crucial contribution to the success
18   of Defendants’ vaccine.
19         ANSWER: Pfizer denies the allegations of paragraph 46.
20         47.    Using the data premised on Defendants’ use of mNeonGreen, Defendants
21   have successfully received commercial authorizations for their COVID-19 vaccine
22   outside the United States, and foreign sales are projected to comprise the majority of
23   Defendants’ COVID-19 vaccine sales. For example, and without limitation,
24   Defendants received commercial authorization to enter into contracts and distribute
25   their COVID-19 vaccine in the European Union, the United Kingdom, South Africa,
26   Japan, Canada, Mexico, Colombia, Saudi Arabia, Turkey, South Korea, Australia, and
27   Argentina. With each passing day, more foreign regulators approve of Defendants’
28   vaccine based on the data incorporating the unauthorized use of mNeonGreen—i.e.

                                   18       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.550 Page 19 of 33



 1   uses of mNeonGreen not solely and reasonably related to the development and
 2   submission of information to the FDA in the United States—but to procure lucrative
 3   vaccine contracts. Defendants have misused Plaintiff’s ‘221 Patent and mNeonGreen
 4   without authorization to develop a patented product of their own.
 5         ANSWER: Pfizer admits that authorizations have been provided for the
 6   distribution of the Pfizer-BioNTech COVID-19 vaccine in certain areas outside the
 7   United States. Pfizer otherwise denies the allegations of paragraph 47.
 8         48.   Defendants forecasted producing globally up to 50 million vaccine doses
 9   in 2020, up to 1.3 billion doses in 2021, and corresponding sales numbers
10   approximating $26.44 billion (far higher than even their revised FTC projections),
11   having the great benefit of the very quick and confident progress afforded through
12   their unauthorized use of mNeonGreen and resulting in Defendants’ success as the
13   first to market an effective COVID-19 vaccine.
14         ANSWER: Pfizer denies the allegations of paragraph 48.
15         49.   On information and belief, while not required by the FDA and instead for
16   marketing purposes, Defendants have continued to use the mNeonGreen neutralization
17   assay as a research tool to evaluate their commercially authorized COVID-19 vaccine
18   against at least 20 new COVID-19 strains.
19         ANSWER: The first sentence of paragraph 49 contains a legal conclusion to
20   which no response is required. Pfizer otherwise denies the allegations of
21   paragraph 49.
22         50.   Simultaneously, in order to prevent other market participants from
23   manufacturing or distributing BNT162 or another vaccine built off Defendants’
24   results, Defendants have (1) applied for patent coverage related to their COVID-19
25   vaccine efforts stemming from their mNeonGreen uses, and (2) forcefully opposed the
26   World Health Organization’s initiative to expand vaccine access to poor countries by
27   granting compulsory patent rights or otherwise relaxing patent laws.
28         ANSWER: Pfizer denies the allegations of paragraph 50.

                                  19       Case No. 20-cv-01958-H (AHG)
         DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.551 Page 20 of 33



 1                  Defendants Used and Continue Using the MNeonGreen
                             Neutralization Assay At All Times
 2
 3           51.   Scientists from UTMB, who provided the mNeonGreen-SARS-CoV-2
 4   DNA construct to Defendants, reported an “urgently needed ... fluorescent-based
 5   SARS-CoV-2 neutralization assay” with “gold standard” results. See Exhibit 4 Page
 6   40). The assay of Exhibit 4 “was built on a stable mNeonGreen SARS-CoV-2”
 7   reporter virus (Id., at 41) (citing the Cell Host Article) and is “superior ... because it
 8   measures functional SARS-CoV-2 neutralizing activity…. [T]he mNeonGreen
 9   reporter assay [aka mNeonGreen neutralization assay] offers a rapid, high throughput
10   platform to test COVID-19 patient sera not previously available.” Id., at 43-44. The
11   Cell Host Article also evidences that UTMB made a “reverse genetics system” for
12   SARS-CoV-2 by assembling seven cDNA fragments into a full-genome cDNA of the
13   virus. The recombinant virus has been distinguished from wild-type SARS-CoV-2.
14   See Cell Host Article at Exhibit 3 at 29, 31 (842, Fig. 2E). RNA transcribed from this
15   cDNA produced a highly infectious virus that, according to UTMB, “recapitulates the
16   replication kinetics of the original clinical isolate.” Id., at 29.
17           ANSWER: Paragraph 51 purports to quote Exhibits 3 and 4, which speak for
18   themselves. Pfizer otherwise denies the allegations of paragraph 51.
19
20           52.   mNeonGreen was incorporated into this cDNA to make a reporter virus:
21                 We generated a stable mNeonGreen SARS-CoV-2
                   (icSARS-CoV-2-mNG) by introducing this reporter gene
22                 into ORF7 of the viral genome. icSARS-CoV-2-mNG was
                   successfully used to evaluate the antiviral activities of
23                 interferon (IFN). Collectively, the reverse genetic system
                   and reporter virus provide key reagents to study SARSCoV-
24                 2 and develop countermeasures.
25   Cell Host Article at Exhibit 3 at 28 (841 (Summary)), Exhibit 3 at 30, 32 (843, Fig.
26   3A).
27
28

                                     20       Case No. 20-cv-01958-H (AHG)
            DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.552 Page 21 of 33



 1          ANSWER: The allegations of paragraph 52 purport to quote and characterize
 2   Exhibit 3, which speaks for itself. Pfizer otherwise denies the allegations of paragraph
 3   52.
 4          53.     While the Cell Host Article describes an mNeonGreen neutralization
 5   assay, for SARS-CoV-2, it emphasizes the robustness of using mNeonGreen as a gold
 6   standard tool for rapid characterization and development of “countermeasures” for a
 7   variety of emerging infections. As a representative example of such emerging viruses,
 8   the authors of the Cell Host Article developed a SARS-CoV-2 reporter tool, the
 9   aforementioned mNeonGreen neutralization assay, with the “mNeonGreen virus []
10   be[ing] reliably used to study viral replication and pathogenesis as well as to develop
11   vaccines and antiviral drugs.” Id. at 29, 30. The authors further describe the
12   mNeonGreen reporter virus as “a reliable surrogate for high-throughput drug
13   discovery” that “represents a major tool for the research community and significantly
14   advances opportunities for countermeasure development for COVID-19.” Id. at 34.
15          ANSWER: Paragraph 53 purports to quote and characterize Exhibit 3, which
16   speaks for itself. Pfizer otherwise denies the allegations of paragraph 53.
17          54.     The Key Resources Table of the Cell Host Article lists “synthesized
18   mNeonGreen gene (sequence optimized)” and refers to a publication from 2013 by
19   the Inventors which corresponds to the ’221 Patent. See, Cell Host Article at e1, e2.
20          ANSWER: Paragraph 54 purports to characterize Exhibit 3, which speaks for
21   itself. Pfizer otherwise denies the allegations of paragraph 54.
22          55.     mNeonGreen in UTMB’s construct is identical to SEQ ID NO:1 of the
23   ‘221 patent.
24          ANSWER: Pfizer denies the allegations of paragraph 55.
25          56.     Mulligan of Exhibit 5 also states, “BioNTech is the Sponsor of the study”
26   and that “Pfizer was responsible for the design, data collection, data analysis, data
27   interpretation, and writing of the report,” confirming Defendants’ intimate
28   involvement in every aspect of the study. See Exhibits 6, 7, and 8 with true and correct

                                    21       Case No. 20-cv-01958-H (AHG)
           DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.553 Page 22 of 33



 1   copies of each attached hereto which confirm mNeonGreen’s continued use by
 2   Defendants in their development of a COVID-19 vaccine. Defendants directly used
 3   the invention patented in the ’221 Patent, and for which Defendants have since
 4   obtained hefty government grants and sales. Exhibit 5 Page 66 (at Exhibit 99.2 p. 5).
 5         ANSWER: The allegations of the first sentence of paragraph 56 purport to
 6   quote and characterize Exhibit 5, which speaks for itself. The second sentence of
 7   paragraph 56 purports to characterize exhibits 6, 7, and 8, which speak for themselves.
 8   Pfizer otherwise denies the allegations of paragraph 56.
 9         57.    While not required by the FDA, Defendants, on information and belief,
10   continue using the mNeonGreen neutralization assay or variant thereof, which
11   includes mNeonGreen, to research SARS-CoV-2-neutralizing antibody levels against
12   at least 20 new COVID-19 strains. The purpose of this infringing use is to compete in
13   the marketplace against other COVID-19 vaccines, by highlighting to potential
14   purchasers and users of the vaccine added benefits of using Defendant’s BNT162
15   vaccine instead of other vaccines. These uses are referred to herein as “Post-Approval
16   Marketing Use.”
17         ANSWER: The first sentence of paragraph 57 contains a legal conclusion to
18   which no response is required. Pfizer otherwise denies the allegations of
19   paragraph 57.
20         58.    A protein made using the DNA construct used by Defendants has “at
21   least one” of the mutations in claim 1, at least three of the mutations in claim 4, at
22   least 95% sequence identity according to claims 1, 2, and 4; has at least 97% sequence
23   identity according to claim 5, and has a monomer according to claim 2.
24         ANSWER: Pfizer denies the allegations of paragraph 58.
25         59.     Therefore, the mNeonGreen protein used by Defendants, including in
26   mNeonGreen neutralization assays, literally infringes at least claims 1, 2, 4 and 5 of
27   the ‘221 Patent.
28         ANSWER: Pfizer denies the allegations of paragraph 59.

                                   22       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.554 Page 23 of 33



 1
 2         60.    At no time has Allele granted Defendants authorization, license, or
 3   permission to practice the inventions claimed in the ‘221 Patent.
 4         ANSWER: Pfizer denies that it has practiced or is practicing the alleged
 5   inventions claimed in the ’221 patent, and otherwise denies the allegations of
 6   paragraph 60.
 7         61.    Because of this continued infringement, Defendants were able to identify
 8   their COVID-19 vaccine candidate, BNT162, as the most promising candidate to
 9   commercialize and be the first COVID-19 vaccine authorized for commercial use in
10   the United States and worldwide.
11         ANSWER: Pfizer denies the allegations of paragraph 61.
12                             Defendants’ Willful Infringement
13         62.    The ’221 Patent was issued by the United States Patent and Trademark
14   Office. As an issued patent, the ’221 Patent has a presumption of validity per 35
15   U.S.C. § 282.
16         ANSWER: The allegations of paragraph 62 set forth legal conclusions to which
17   no response is required. To the extent a response is required, Pfizer admits that the
18   ’221 patent on its face recites an issuance date. Pfizer denies that the ’221 patent is
19   valid and otherwise denies the allegations of paragraph 62.
20         63.    At least claims 1, 2, 4 and 5 of the ’221 Patent have all of their
21   limitations met by the Accused Product, which thus infringes the ’221 Patent.
22         ANSWER: Pfizer denies the allegations of paragraph 63.
23         64.    Since at least as early as May 2020, Defendants have been aware of the
24   ’221 Patent, and have had actual knowledge of the ’221 Patent and the obvious risk of
25   infringement by continued use of mNeonGreen throughout their development of their
26   COVID-19 vaccine candidate in the United States.
27         ANSWER: Pfizer denies the allegations of paragraph 64.
28

                                   23       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.555 Page 24 of 33



 1         65.    Despite their knowledge of the obvious risk of infringement of the ‘221
 2   Patent, Defendants since at least as early as May of 2020 continued using Allele’s
 3   mNeonGreen throughout their COVID-19 vaccine trials and, on information and
 4   belief, after their post-FDA authorization of commercial use of their COVID-19
 5   vaccine.
 6         ANSWER: Pfizer denies the allegations of paragraph 65.
 7         66.    Defendants’ continued infringement was and is subjectively reckless and
 8   intentional. Defendants have infringed the ’221 Patent in a willful and egregious
 9   manner, in wanton disregard of the ’221 Patent.
10         ANSWER: Pfizer denies the allegations of paragraph 66.
11                               FIRST CLAIM FOR RELIEF
12                  (Infringement of the ’221 Patent Against All Defendants)
13         67.    Allele realleges and incorporates by reference all paragraphs in this
14   Complaint above as if fully set forth herein.
15         ANSWER: Pfizer realleges and incorporates by reference all paragraphs in its
16   Answer above as if fully set forth herein.
17         68.    This is a claim for patent infringement and arises under the Patent Laws
18   of the United States and, in particular, under 35 U.S.C. §§ 271, et seq.
19         ANSWER: The allegations of paragraph 68 purport to characterize Allele’s
20   First Amended Complaint, which speaks for itself, and set forth legal conclusions to
21   which no response is required. To the extent a response is required, Pfizer denies that
22   Pfizer has infringed the ’221 patent and further deny that Allele is entitled to any of
23   the relief that it seeks. Pfizer otherwise denies that Allele states a claim for patent
24   infringement arising under the Patent Laws of the United States and, in particular,
25   under 35 U.S.C. §§ 271, et seq.
26         69.    Defendants have in the past infringed and continue to infringe the ’221
27   Patent in violation of 35 U.S.C. § 271(a) by making, using, offering to sell, and/or
28   selling, in the United States, or importing into the United States, mNeonGreen with its

                                   24       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.556 Page 25 of 33



 1   SARS-CoV-2 neutralization assay and DNA construct that infringes at least claims 1,
 2   2, 4, and 5, of the ’221 Patent.
 3            ANSWER: Pfizer denies the allegations of paragraph 69.
 4            70.   Allele is informed and believes that Defendants have infringed, and
 5   continue to infringe, the ‘221 patent by making, using, selling, offering for sale and/or
 6   licensing products covered by at least claims 1, 2, 4, and 5 of the ‘221 Patent without
 7   Allele’s authorization or consent.
 8            ANSWER: Pfizer lacks knowledge and information sufficient to form a belief
 9   as to what Allele believes, and therefore Pfizer denies the allegations of paragraph 70.
10            71.   Defendants have in the past infringed and continue to infringe the ’221
11   Patent in violation of 35 U.S.C. § 271(f) because Defendants supply or cause to be
12   supplied from the United States all or a substantial portion of the patented invention
13   for combination outside the United States, including use of mNeonGreen with its
14   SARS-CoV-2 neutralization assay and DNA construct throughout their COVID-19
15   vaccine trial in the United States and outside the United States, in a manner that would
16   infringe at least claims 1, 2, 4, and 5 of the ’221 Patent, if such combination occurred
17   within the United States.
18            ANSWER: Pfizer denies the allegations of paragraph 71.
19            72.   Section 287 of Chapter 35 of the U.S.C. has been satisfied.
20            ANSWER: Paragraph 72 sets forth a legal conclusion to which no response is
21   required. To the extent a response is required, Pfizer denies that Allele has established
22   that Section 287 of Chapter 35 of the U.S.C. was satisfied.
23            73.   Defendants’ infringing conduct will continue unless enjoined by this
24   Court.
25            ANSWER: Pfizer denies the allegations of paragraph 73.
26            74.   Defendants’ acts of direct infringement have been, and continue to be,
27   willful and deliberate and Defendants’ acts of indirect infringement were, and
28   continue to be, knowing and intentional.

                                   25       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.557 Page 26 of 33



 1         ANSWER: Pfizer denies the allegations of paragraph 74.
 2         75.    Allele is entitled to an award of damages adequate to compensate Allele
 3   for patent infringement, as well as prejudgment interest from the date the infringement
 4   began, but in no event less than a reasonable royalty as permitted by 35 U.S.C. § 284.
 5         ANSWER: Pfizer denies the allegations of paragraph 75.
 6         76.    Allele is entitled to an award of treble damages for the period of any
 7   willful infringement pursuant to 35 U.S.C. § 284.
 8         ANSWER: Pfizer denies the allegations of paragraph 76.
 9         77.    Allele is entitled to a finding that this case is exceptional and an award of
10   interest, costs and attorneys’ fees incurred by Allele in prosecuting this action as
11   provided by 35 U.S.C. § 285.
12         ANSWER: Pfizer denies the allegations of paragraph 77.
13         78.    Allele is entitled to an award of pre-judgment and post-judgment interest
14   as provided by law.
15         ANSWER: Pfizer denies the allegations of paragraph 78.
16         79.    Allele is entitled to such other and further relief as this Court or a jury
17   may deem just and proper.
18         ANSWER: Pfizer denies the allegations of paragraph 79, and denies that
19   Allele is entitled to any relief whatsoever.
20                            ALLELE’S PRAYER FOR RELIEF
21         The “WHEREFORE” paragraphs following paragraph 79 state Allele’s Prayer
22   for Relief, to which no response is required. To the extent a response is required,
23   Pfizer denies that Allele is entitled to any of the relief in the Prayer for Relief, or any
24   relief whatsoever.
25                                          *       *    *
26         Any allegation in the First Amended Complaint not expressly admitted herein is
27   hereby denied. All allegations in the section headers of Allele’s First Amended
28   Complaint are hereby denied.

                                   26       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.558 Page 27 of 33



 1                               AFFIRMATIVE DEFENSES
 2                            FIRST AFFIRMATIVE DEFENSE
                                (Invalidity of the ’221 Patent)
 3
 4         80.    The claims of the ’221 patent are invalid under one or more grounds set
 5   forth in Title 35 of the United States Code, including without limitation, (a) as
 6   anticipated pursuant to section 102 of Title 35 of the United States Code; (b) as
 7   obvious pursuant to section 103 of Title 35 of the United States Code; (c) as
 8   indefinite, not enabled, and not described pursuant to section 112 of Title 35 of the
 9   United States Code; and (d) as directed to patent ineligible subject matter under
10   section 101 of Title 35 of the United States Code.
11                          SECOND AFFIRMATIVE DEFENSE
                            (Non-infringement of the ’221 patent)
12
13         81.    The manufacture, use, offer to sell, sale, and/or importation of the Pfizer-
14   BioNTech COVID-19 vaccine does not infringe any valid claim of the ’221 patent.
15         82.    The alleged use of a neutralization assay did not infringe any valid claim
16   of the ’221 patent.
17         83.    Allele fails to state a claim for patent infringement arising under the
18   Patent Laws of the United States and, in particular, under 35 U.S.C. §§ 271, et seq.
19                           THIRD AFFIRMATIVE DEFENSE
                               (Prosecution History Estoppel)
20
21         84.    The claims against Pfizer are barred, in whole or in part, by prosecution
22   history estoppel.
23                          FOURTH AFFIRMATIVE DEFENSE
                                   (Failure to Mark)
24
25         85.    Allele’s claims for damages prior to the commencement of this action for
26   alleged infringement of the ’221 patent are barred by 35 U.S.C. § 287.
27
28

                                   27       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.559 Page 28 of 33



 1                             FIFTH AFFIRMATIVE DEFENSE
                                      (Patent Misuse)
 2
 3         86.    Allele’s claims for infringement against Pfizer are barred in whole or in
 4   part by the doctrine of patent misuse.
 5                             SIXTH AFFIRMATIVE DEFENSE
                                    (35 U.S.C. § 271(e)(1))
 6
 7         87.    Allele’s claims for infringement against Pfizer are barred by the safe
 8   harbor of 35 U.S.C. § 271(e)(1).
 9                            SEVENTH AFFIRMATIVE DEFENSE
                                    (Equitable Estoppel)
10
11         88.    Allele’s claims for infringement against Pfizer are barred by the doctrine
12   of equitable estoppel.
13                            EIGHTH AFFIRMATIVE DEFENSE
                                     (Implied License)
14
15         89.    Allele’s claims for infringement against Pfizer are barred by the doctrine
16   of implied license.
17                             NINTH AFFIRMATIVE DEFENSE
                                     (Patent Exhaustion)
18
19         90.    Allele’s claims for infringement against Pfizer are barred by the doctrine
20   of patent exhaustion.
21                             TENTH AFFIRMATIVE DEFENSE
                                      (Acquiescence)
22
23         91.    Allele’s claims for infringement against Pfizer are barred by the doctrine
24   of acquiescence.
25                           ELEVENTH AFFIRMATIVE DEFENSE
                                     (Unclean Hands)
26
27         92.    Allele’s claims for infringement against Pfizer are barred by the doctrine
28   of unclean hands.

                                  28       Case No. 20-cv-01958-H (AHG)
         DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.560 Page 29 of 33



 1         WHEREFORE, Pfizer respectfully requests the following relief:
 2         (a)    An order dismissing each of Allele’s claims with prejudice;
 3         (b)    A judgment that Pfizer has not infringed the ’221 patent.
 4         (c)    A judgment that the ’221 patent is invalid.
 5         (d)    A declaration that this is an exceptional case and an award of attorneys’
 6                fees pursuant to 35 U.S.C. § 285;
 7         (e)    An award of Pfizer’s costs and expenses in this action; and
 8         (f)    Such further and other relief as this Court may deem just and proper.
 9                                    COUNTERCLAIMS
10         Without admitting any of the allegations of Plaintiff Allele Biotechnology and
11   Pharmaceuticals, Inc. (“Allele’s”) other than those expressly admitted herein, and
12   without prejudice to Counterclaim-Plaintiff Pfizer Inc.’s (“Pfizer”) right to plead
13   additional counterclaims as the facts of the matter warrant, Pfizer asserts the following
14   counterclaims against Counterclaim-Defendant Allele.
15                                           Parties
16         1.     Counterclaim-Plaintiff Pfizer is a company organized and existing under
17   the laws of the State of Delaware with its principal place of business at 235 East 42nd
18   Street, New York, NY 10017.
19         2.     Upon information and belief, and based on Counterclaim-Defendant’s
20   allegations, Counterclaim-Defendant Allele is a California corporation with its
21   principal place of business being, 6404 Nancy Ridge Drive, San Diego, California
22   92121.
23                           Background, Jurisdiction and Venue
24         3.     Pfizer seeks a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and
25   2202. The court has jurisdiction over these Counterclaims pursuant to 28 U.S.C.
26   §§ 1331 and 1338(a).
27         4.     Venue is proper under 28 U.S.C. §§ 1391 and 1400(b), and by
28   Counterclaim-Defendant’s choice of forum.

                                  29       Case No. 20-cv-01958-H (AHG)
         DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.561 Page 30 of 33



 1         5.      This action is based upon an actual controversy between the parties
 2   arising from allegations of infringement of the ’221 patent.
 3         6.      Pfizer and BioNTech SE announced an agreement to globally co-develop
 4   a COVID-19 vaccine in March of 2020. The vaccine is an mRNA-based vaccine, and
 5   received an Emergency Use Authorization from the FDA on December 11, 2020.
 6         7.      On October 5, 2020, Allele sued BioNTech SE and BioNTech US and
 7   Counterclaim-Plaintiff Pfizer for infringement of the ’221 patent, alleging that Pfizer,
 8   BioNTech SE and BioNTech US had used the invention of the ’221 patent in an
 9   infringing manner in various alleged preclinical, clinical, and post-marketing
10   capacities.
11         8.      Prior to October 5, 2020, Allele did not provide Pfizer with any notice of
12   alleged infringement of the ’221 patent.
13         9.      Prior to October 5, 2020, Allele was aware of the conduct of UTMB that
14   is alleged in Allele’s Amended Complaint. Allele never sued UTMB for patent
15   infringement or sought a license from that entity.
16         10.     Allele has never developed a COVID-19 vaccine and has never partnered
17   with any company to successfully develop a COVID-19 vaccine.
18         11.     mNeonGreen is not a COVID-19 vaccine. mNeonGreen is not included
19   in any COVID-19 vaccine.
20         12.     Allele’s website, as of October 5, 2020, offered the mNeonGreen
21   Advanced User License, by which an academic laboratory could “use mNeonGreen”
22   and receive “a basic E. Coli expression plasmid” and “access to any mNeonGreen
23   fusions and constructs carried by Allele Biotechnology.” The price of the license for
24   mNeonGreen was six hundred dollars ($600.00).
25         13.     Pfizer has denied that it has infringed, continues to infringe, or will
26   infringe any valid and enforceable claim of the ’221 patent.
27
28

                                   30       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.562 Page 31 of 33



 1         14.    In view of the foregoing, a conflict of asserted rights has arisen between
 2   Pfizer and Counterclaim-Defendant with respect to the noninfringement and invalidity
 3   of the relevant claims of the ’221 patent.
 4         15.    Pfizer has further asserted that the ’221 patent is invalid for failure to
 5   satisfy one or more of the provisions of Title 35 of the United States Code, including
 6   without limitation 35 U.S.C. §§ 101, 102, 103, 112, and/or the doctrine of obviousness
 7   type double patenting and/or any other judicially created requirements for
 8   patentability and enforceability of patent, and the defenses recognized in
 9   35 U.S.C. § 282.
10                COUNT I – DECLARATION OF NONINFRINGEMENT
11         16.    Pfizer realleges and incorporates by reference paragraphs 1 through 15 of
12   its Counterclaims as if fully set forth herein.
13         17.    This Counterclaim arises under the Patent Laws of the United States, 35
14   U.S.C. § 1 et seq., and the Declaratory Judgment Act, 28 U.S.C. 28 §§ 2201 and 2202.
15   An actual, substantial, and continuing justiciable controversy having adverse legal
16   interest of sufficient immediacy and reality to warrant the issuance of a declaration of
17   rights by the Court exists between Pfizer and Counterclaim Defendant Allele
18   concerning infringement of the ’221 patent.
19         18.    Counterclaim Defendant has accused Pfizer of activities that it claims
20   infringe the ’221 patent (“Accused Activities”).
21         19.    Pfizer denies that it has infringed any valid and enforceable claim of the
22   ’221 patent, including for at least the reason that it has not made, used, offered to sell,
23   sold, or imported any “non-naturally occurring isolated monomeric or dimeric lanYFP
24   fluorescent protein” that meets the limitations of the asserted claims of the ’221
25   patent.
26         20.    Pfizer is entitled to a judicial determination that it has not infringed and
27   will not infringe any valid claim of the ’221 patent, including by performance of the
28   alleged Accused Activities.

                                   31       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.563 Page 32 of 33



 1                      COUNT II – DECLARATION OF INVALIDITY
 2         21.    Pfizer realleges and incorporates by reference paragraphs 1 through 20 of
 3   its Counterclaims as if fully set forth herein.
 4         22.    Claims 1-2 and 4-5 of the ’221 patent are invalid for failure to satisfy one
 5   or more of the provisions set forth in 35 U.S.C. §§ 100 et seq., including, without
 6   limitation, the requirements of 35 U.S.C. §§ 101, 102, 103, 112, and/or any other
 7   judicially created requirements for patentability and enforceability of patent and/or in
 8   view of the defenses recognized in 35 U.S.C. § 282.
 9                                DEMAND FOR JUDGMENT
10         WHEREFORE, Pfizer prays for the following relief:
11         A. That the Court order the Complaint dismissed with prejudice and judgment
12   be entered in favor of Pfizer;
13         B. That a judgment be entered declaring that Pfizer’s conduct has not infringed
14   the ’221 patent;
15         C. That a judgment be entered declaring claims 1-2 and 4-5 of the ’221 patent
16   invalid;
17         D. That Allele and its agents, representatives, attorneys, and those persons in
18   active concert or participation with them who receive actual notice thereof, be
19   preliminarily and permanently enjoined from threatening or initiating infringement
20   litigation against Pfizer or any of its customers, dealers, or suppliers, or any
21   prospective or present sellers, dealers, distributors, or customers of Pfizer, or charging
22   any of them either orally or in writing with infringement of the ’221 patent.
23         E. That a judgment be entered, declaring that this action is an exceptional case
24   within the meaning of 35 U.S.C. § 285 and that Pfizer is therefore entitled to recover
25   its reasonable attorneys’ fees upon prevailing in this action;
26         G. That Pfizer be awarded costs, attorney’s fees, and other relief, both legal and
27   equitable, to which it may be justly entitled; and
28         H. That Pfizer be awarded such other and further relief as is just and proper .

                                   32       Case No. 20-cv-01958-H (AHG)
          DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
Case 3:20-cv-01958-H-AGS Document 45 Filed 06/03/21 PageID.564 Page 33 of 33



 1   Respectfully submitted,
 2
     /s/ David J. Noonan
 3    NOONAN LANCE BOYER &
      BANACH
 4
      David J. Noonan (SBN 55966)
 5    701 Island Avenue, Suite 400
      San Diego, CA 92101
 6
      Telephone: 619-780-0880
 7    Facsimile: 619-780-0877
 8
     WILLIAMS & CONNOLLY LLP
 9   Thomas H. L. Selby*
     Stanley E. Fisher*
10
     Charles L. McCloud*
11   Michael Xun Liu*
12   725 Twelfth Street, N.W.
     Washington, DC 20005
13   Telephone: 202-434-5000
14   Facsimile: 202-434-5029
     * Admitted pro hac vice
15
16   Attorneys for Defendant Pfizer Inc.

17
18
19
20
21
22
23
24
25
26
27
28

                                  33       Case No. 20-cv-01958-H (AHG)
         DEFENDANT PFIZER’S ANSWER TO FIRST AMENDED COMPLAINT
